        Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES SMITH, SALLY SMITH,                     )
KAYLA ROTELLINI,                              )      Civil Action No. 2:19-cv-1672
MICHAEL ROTELLINI and                         )
ANTOINETTE MACZKO,                            )
                                              )
               Plaintiffs,                    )      HONORABLE WILLIAM S. STICKMAN
                                              )
       v.                                     )
                                              )
GENE KARCH, an individual,                    )      JURY TRIAL DEMANDED
                                              )
               Defendant.                     )      Electronically Filed.

                        AMENDED COMPLAINT IN A CIVIL ACTION

       COME NOW, the Plaintiffs, JAMES SMITH, SALLY SMITH, KAYLA ROTELLINI,

MICHAEL ROTELLINI and ANTOINETTE MACZKO, by and through their attorneys, LAW

OFFICES OF JOEL SANSONE, JOEL S. SANSONE, ESQUIRE, MASSIMO A. TERZIGNI,

ESQUIRE, and ELIZABETH A. TUTTLE, ESQUIRE, and hereby files this Amended

Complaint in a Civil Action as follows:

                                 JURISDICTION AND VENUE

1.     This is an action for the redress of grievances and in vindication of civil rights guaranteed

to the Plaintiffs under the Constitution of the United States and the laws enacted in furtherance

thereof, including 42 U.S.C. § 1983.

2.     This action is brought against the Defendants for violating Plaintiffs’ rights under the

First and Fourth Amendments of the United States Constitution and 42 U.S.C. § 1983.

3.     Jurisdiction is founded on 28 U.S.C. § 1331 and § 1343(3). Supplemental jurisdiction

over Plaintiffs’ state law claims is also proper pursuant to 28 U.S.C.A. § 1367.
        Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 2 of 12




4.     Venue is proper under 28 U.S.C.A. § 1391(b). All claims set forth herein arose in the

Western District of Pennsylvania.

                                             PARTIES

5.     Plaintiff, James Smith (“JS”), is an adult individual who resides in Washington County,

Pennsylvania. Plaintiff James Smith is the husband of Plaintiff Sally Smith, the father of

Plaintiff Kayla Rotellini, the father-in-law of Plaintiff Michael Rotellini and the son-in-law of

Plaintiff Antoinette Maczko.

6.     Plaintiff, Sally Smith (“SS”), is an adult individual who resides in Washington County,

Pennsylvania. Plaintiff Sally Smith is the wife of Plaintiff James Smith, the mother of Plaintiff

Kayla Rotellini, the mother-in-law of Plaintiff Michael Rotellini and the daughter of Plaintiff

Antoinette Maczko.

7.     Plaintiff, Kayla Rotellini (“KR”), is an adult individual who resides in Washington

County, Pennsylvania. Plaintiff Kayla Rotellini is the daughter of Plaintiffs James and Sally

Smith, the wife of Plaintiff Michael Rotellini and the granddaughter of Plaintiff Antionette

Maczko.

8.     Plaintiff, Michael Rotellini (“MR”), is an adult individual who resides in Washington

County, Pennsylvania. Plaintiff Michael Rotellini is the husband of Plaintiff Kayla Rotellini and

the son-in-law of Plaintiffs James and Sally Smith.

9.     Plaintiff, Antionette Maczko (“AM”), is an adult individual who resides in Washington

County, Pennsylvania. Plaintiff Antionette Maczko is the mother of Sally Smith, the mother-in-

law of James Smith and the grandmother of Kayla Rotellini.

10.    Defendant, Gene Karch (“Karch”), is now, and was at all times relevant to Plaintiff’s

claims, the chief of police in Jefferson Township, with offices located at 670 Cedar Grove Road,



                                                 2
         Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 3 of 12




Burgettstown, Pennsylvania 15021. At all times relevant to this Complaint, Defendant Karch

purported to act within the full scope of his authority and office and under color of law, pursuant

to the statues, ordinances, regulations and usages of the Jefferson Township Police Department.

                                   FACTUAL ALLEGATIONS

11.     Plaintiffs JS, SS, KR, MR and AM reside together in Plaintiff JS’s home, along with

Plaintiffs KR and MR’s two minor children and their pets.

12.     On or about August 25, 2019, Plaintiffs KR and MR’s puppy escaped from Plaintiff JS’s

property.

13.     Sometime thereafter, Plaintiffs’ puppy was found by Lacey Simpson (“Simpson”).

14.     Plaintiffs believe, and therefore aver, that on or about August 26, 2019, Defendant Karch

contacted Glen Thomson (“Thompson”) and/or Maranda Combs (“Combs”), humane officers

employed by the Washington Area Humane Society (“WAHS”), to identify the lost puppy in the

custody of Ms. Simpson as belonging to Plaintiffs KR and MR.

15.     Neither Defendant Karch, nor any other person, contacted any Plaintiff about the puppy’s

whereabouts.

16.     At that time, Plaintiffs believe, and therefore aver, that Defendant Karch made allegations

of animal abuse against the Plaintiffs which Defendant Karch knew, or should have known, were

patently false.

17.     Defendant Karch’s statements were untrue, misleading, highly inflammatory,

inappropriate and deliberately painted the Plaintiffs in a poor and false light to members of their

community and otherwise defamed the Plaintiffs’ characters.

18.     Defendant Karch is related to the Plaintiffs through marriage. Notably, the Plaintiffs’

family has an unstable and volatile history with Defendant Karch’s family.



                                                 3
         Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 4 of 12




19.     Plaintiffs believe, and therefore aver, that Defendant Karch made these false allegations

of animal abuse against the Plaintiffs in order to harass and attack the Plaintiffs as a direct and

proximate result of the Plaintiffs’ familial association and the unstable and volatile relationship

between Defendant Karch’s and Plaintiffs’ families.

20.     Furthermore, Plaintiffs believe, and therefore aver, that Defendant Karch made these

false allegations of animal abuse against the Plaintiffs as a direct result of, and in retaliation for,

their familial association with one another and the animosity between his family and that of the

Plaintiffs.

21.     Mr. Thomson knew, or should have known, that the allegations of animal abuse made by

Defendant Karsh against the Plaintiffs were patently false.

22.     Mr. Thomson had previously investigated false animal abuse allegations against the

Plaintiff(s) which were proven to be unfounded and patently false. These allegations include, but

were not limited to, Plaintiff(s) burning animals and drinking animal blood.

23.     In addition to the events described hereinbefore above, WAHS, through other unnamed

humane officers, had previously investigated false animal abuse allegations against the

Plaintiff(s) which were proven to be unfounded and patently false.

24.     On or about August 28, 2019, Ms. Simpson brought the puppy to WAHS. No Plaintiff

was contacted at that time, despite Defendant Karch’s, Mr. Thompson’s and/or Ms. Comb’s

knowledge of Plaintiffs’ ownership of the puppy.

25.     The Plaintiffs’ puppy was then diagnosed with Parvo, a contagious virus, and transported

to Pittsburgh Veterinary Specialty and Emergency Center. The puppy was euthanized sometime

thereafter. No Plaintiff was contacted at that time, despite Defendant Karch’s, Mr. Thompson’s

and/or Ms. Comb’s knowledge of Plaintiffs’ ownership of the puppy.



                                                   4
        Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 5 of 12




26.    On or about September 4, 2019, Defendant Thomson obtained an invalid search warrant

for the seizure of “any and all animals, alive, dead and/or unborn” on Plaintiff JS’ property.

27.    This search warrant was legally insufficient because it relied on an affidavit of probable

cause that lacked any probable cause. Specifically, Plaintiffs believe, and therefore aver, that

that the warrant was directly premised upon Defendant Karch’s false allegations of animal abuse.

28.    Plaintiffs believe, and therefore aver, that the illegal search and seizure, more fully

described hereinafter below, was caused by Defendant Karch’s allegations, which Mr. Thomson

knew, or should have known, were materially false, and was a direct and proximate result of the

animosity between Defendant Karch’s and Plaintiffs’ families.

29.    On or about September 4, 2019, at approximately 12 p.m., Defendant Karch, along with

Mr. Thomson and Ms. Combs, arrived on Plaintiff JS’ property. At that time, Plaintiffs SS, KR

and AM were located inside the residence.

30.    At that time, Mr. Thomson and Ms. Combs served the invalid search warrant to Plaintiffs

SS, KR and AM.

31.    Thereafter, Defendant Karch, Mr. Thompson and Ms. Combs unlawfully entered

Plaintiffs’ home, despite their knowledge that the search warrant was invalid. Defendant Karch,

Mr. Thompson and Ms. Combs knew, or should have known, that the warrant was invalid, as it

was legally insufficient and lacked any probable cause, as described hereinbefore above.

32.    Plaintiffs SS and KR remained in the kitchen with Defendant Karch while Mr. Thomson

and Ms. Combs conducted an unlawful search of the entire residence. Plaintiff AM was ordered

by Defendant Karch, Mr. Thompson and Ms. Combs to remain in the living room.

33.    At that time, Plaintiffs SS, KR and AM were detained by Defendant Karch, without

probable cause, for the duration of the unlawful search.



                                                 5
         Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 6 of 12




34.    During this unlawful search and seizure, which lacked probable cause, Mr. Thomson and

Ms. Combs illegally and improperly seized various pets belonging to the Plaintiffs, including a

rabbit, kittens, birds and Plaintiff JS’ 19-year-old dog. Furthermore, funds in the amount of

$320.00 were missing from Plaintiff JS’ desk drawer at the conclusion of the unlawful search

and seizure.

35.    Plaintiffs believe, and therefore aver, that Defendant Karch, Mr. Thomson and/or Ms.

Combs made an unfounded and unsupported complaint to Child and Youth Services (“CYS”)

after the completion of the unlawful search and seizure.

36.    This complaint, as described hereinbefore above, was untrue, misleading, highly

inflammatory, inappropriate and deliberately painted the Plaintiffs in a poor and false light to

members of their community and otherwise defamed Plaintiffs’ characters.

37.    On or about September 5, 2019, a CYS worker arrived at the Plaintiffs’ home to

investigate the aforementioned complaint.

38.    Shortly thereafter, CYS issued a letter to the Plaintiffs indicating that the case against

them was closed.

39.    As a direct and proximate result of Defendant Karch’s improper and illegal conduct,

Plaintiffs have suffered, and continue to suffer, severe emotional distress as a direct result of

Defendants’ unlawful actions.




                                                  6
         Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 7 of 12




                                             COUNT I:

                              PLAINTIFFS v. DEFENDANT KARCH

               VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
            SPECIFICALLY, 42 U.S.C. §1983 AND THE FOURTH AMENDMENT
                      TO THE UNITED STATES CONSTITUTION

                              UNLAWFUL SEARCH AND SEIZURE

40.    Plaintiffs incorporate by reference Paragraphs 1 through 40 as though fully set forth at

length herein.

41.    The actions of Defendant Karch, in making false claims against the Plaintiffs, initiated

the chain of events that eventually led to the constitutional violations suffered by the Plaintiffs.

Defendant Karch knew, or should have known through the exercise of reasonable caution, that

such actions were likely to lead to the constitutional violations outlined herein.

42.    Defendant Karch participated in the unlawful search of Plaintiffs’ property based on a

legally invalid warrant, as described hereinbefore above.

43.    Defendant Karch detained Plaintiffs SS, KR and AM, without probable cause, during the

pendency of the unlawful search of Plaintiffs’ property.

44.    Defendant Karch acted under the color of law and his actions constituted an arbitrary and

unconscionable abuse of government authority.

45.    As a direct and proximate result of the acts described hereinbefore above perpetrated by

Defendant Karch, Plaintiffs suffered the following injuries and damages:

       a.        a violation of Plaintiffs’ constitutional rights under 42 U.S.C. §1983 and
                 the Fourth Amendment to the United States Constitution;

       b.        fright, horror and shock;

       c.        emotional trauma and suffering;

       d.        economic damages related to cost

                                                   7
        Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 8 of 12




                 of suit; and

       e.        any and all other consequential damages.

46.    The actions of Defendant Karch were willful, wanton and/or done with a reckless

disregard for the rights of Plaintiff, thereby subjecting Defendant Karch to punitive damages.

       WHEREFORE, Plaintiffs demand compensatory general damages against Defendant

Karch in the amount proven at trial; compensatory special damages including, but not limited to,

costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as

permitted by law; punitive damages; and such other relief, including injunctive and/or

declaratory relief, as this Court may deem proper.

                                                      JURY TRIAL DEMANDED

                                            COUNT II:

                            ALL PLAINTIFFS v. DEFENDANT KARCH

               VIOLATION OF PLAINTIFF’S CONSTITUTIONAL RIGHTS,
             SPECIFICALLY, 42 U.S.C. §1983 AND THE FIRST AMENDMENT
                      TO THE UNITED STATES CONSTITUTION

                                         RETALIATION

47.    Plaintiffs incorporate by reference Paragraphs 1 through 47 as though fully set forth at

length herein.

48.    Defendant Karch, along with Mr. Thompson and Ms. Combs illegally entered the

Plaintiffs’ residence and performed an unlawful search without any probable cause.

49.    Plaintiffs believe, and therefore aver, that Defendant Karch intentionally initiated the

illegal search without probable cause as a direct and proximate result of their familial

association, in direct violation of the First Amendment of the United States Constitution.




                                                 8
          Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 9 of 12




 50.     As a direct result of the acts described hereinbefore above, perpetrated by Defendant

 Karch, Plaintiff suffered the following injuries and damages:

         a.       a violation of Plaintiffs’ constitutional rights under 42 U.S.C. §1983 and
                  the First Amendment to the United States Constitution;

         b.       fright, horror and shock;

         c.       emotional trauma and suffering;

         d.       economic damages related to cost
                  of suit; and

         e.       any and all other consequential damages.

51.      The actions of Defendant Karch were willful, wanton and/or done with a reckless

disregard for the rights of the Plaintiffs, thereby subjecting Defendant Karch to punitive damages.

         WHEREFORE, Plaintiffs demand compensatory general damages against Defendant

 Karch, in the amount proven at trial; compensatory special damages including, but not limited to,

 costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as

 permitted by law; punitive damages; and such other relief, including injunctive and/or

 declaratory relief, as this Court may deem proper.

                                              COUNT III:

                            ALL PLANTIFFS v. DEFENDANT KARCH

                                 VIOLATION OF PLAINTIFF’S
                            PENNSYLVANIA COMMON LAW RIGHTS

                                              TRESSPASS

 52.     Plaintiffs incorporate by reference Paragraphs 1 through 51 as though fully set forth at

 length herein.

 53.     Defendant Karch intentionally entered Plaintiffs’ property without Plaintiffs’ consent or

 any privilege to do so.

                                                    9
        Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 10 of 12




54.    Thereafter, Defendant Karch intentionally remained on Plaintiffs’ property for some

period of time without Plaintiff’s consent or any privilege to do so.

55.    As a direct result of the acts described hereinbefore above, perpetrated by Defendant

Karch, Plaintiffs suffered the following injuries and damages:

       a.      a violation of Plaintiffs’ rights under Pennsylvania Common Law;

       b.      fright, horror and shock;

       c.      emotional trauma and suffering;

       d.      economic damages related to cost
               of suit; and

       e.      any and all other consequential damages.

56.    The actions of Defendant Karch were willful, wanton and/or done with a reckless

disregard for the rights of the Plaintiffs, thereby subjecting Defendant Karch, to punitive

damages.

       WHEREFORE, Plaintiffs demand compensatory general damages against Defendant

Karch in the amount proven at trial; compensatory special damages including, but not limited to,

costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as

permitted by law; punitive damages; and such other relief, including injunctive and/or

declaratory relief, as this Court may deem proper.

                                                      JURY TRIAL DEMANDED




                                                 10
        Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 11 of 12




                                             COUNT IV:

                              PLAINTIFFS v. DEFENDANT KARCH

                        VIOLATION OF PLAINTIFF’S PENNSYLVANIA
                                COMMON LAW RIGHTS

                                         SLANDER PER SE

57.    Plaintiff incorporates by reference Paragraphs 1 through 56 as though fully set forth at

length herein.

58.    The aforementioned actions of Defendant Karch constituted slander and resulted in

irreparable damage to Plaintiff’s reputation.

59.    As described hereinbefore above at Paragraphs 16, 17, 36 and 37, supra, Defendant

Karch knowingly made false, misleading and malicious statements regarding the Plaintiff.

60.    As a result of Defendant Karch’s false, misleading and malicious statements, Plaintiffs

suffered personal humiliation and irreparable damage to their reputation.

61.    As a direct and proximate result of the acts mentioned hereinbefore above, perpetrated by

Defendant Karch, Plaintiff suffered the following injuries and damages:

       a.        violation of Plaintiff’s rights under the Pennsylvania Common
                 Law;

       b.        Plaintiff suffered irreparable damage to his reputation;

       c.        Plaintiff suffered emotional distress; and

       d.    Plaintiff suffered economic damages related to any and all other
             consequential costs.
62.    Defendant Karch’s actions were willful, wanton and/or done with a reckless disregard for

the rights of the Plaintiffs, thereby subjecting Defendant Karch to punitive damages.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

Karch in the amount proven at trial; compensatory special damages; costs of suit; reasonable



                                                  11
       Case 2:19-cv-01672-WSS Document 29 Filed 12/04/20 Page 12 of 12




attorney’s fees as permitted by law; pre- and post-judgment interest as permitted by law; punitive

damages against the Defendant Walker; and such other relief, including injunctive and/or

declaratory relief, as this Court may deem proper.

                                             JURY TRIAL DEMANDED




                                             Respectfully submitted,

                                             LAW OFFICES OF JOEL SANSONE

                                             s/ Joel S. Sansone
                                             Joel S. Sansone, Esquire
                                             PA ID No. 41008
                                             Massimo A. Terzigni, Esquire
                                             PA ID No. 317165
                                             Elizabeth A. Tuttle, Esquire
                                             PA ID No. 322888
                                             Counsel for Plaintiff

                                             Law Offices of Joel Sansone
                                             Two Gateway Center, Suite 1290
                                             603 Stanwix Street
                                             Pittsburgh, Pennsylvania 15222
                                             412.281.9194

Dated: December 4, 2020




                                               12
